


Exhibit 10.1


WEST MARINE, INC. EXECUTIVE OFFICER SEVERANCE PLAN


Effective as of March 16, 2011


PREAMBLE


West Marine, Inc. has established this Executive Officer Severance Plan with the
intention of providing Severance Benefits to a select group of Eligible
Executives in the event of their involuntary termination of employment by the
Company without "Cause.”  The Plan is intended to be a “top-hat” welfare benefit
plan under ERISA and an unfunded plan under the Code.


SECTION 1
DEFINITIONS


The following definitions shall apply to this Plan unless the context requires
otherwise:


1.1           Affiliate.  Any entity, directly or indirectly, controlled by,
controlling or under common control with West Marine, Inc. or any successor to
West Marine, Inc.
 
1.2           Base Salary.  The Eligible Executive's weekly rate of base salary
in effect on his or her Termination Date.
 
1.3           Cause.  The Company shall have Cause to terminate an Eligible
Executive’s employment, if the Eligible Executive:
 
1.3.1           Has violated any Company policy; or
 
1.3.2           Has been arrested for, convicted of, or has pled guilty or nolo
contendere to, any felony or a misdemeanor involving moral turpitude (including
forgery, fraud, theft or embezzlement);  or
 
1.3.3           Has been arrested for, convicted of, or has pled guilty or nolo
contendere to, any offense involving fraud, dishonesty, breach of trust or money
laundering; or
 
1.3.4           Has engaged in dishonesty or fraud in connection with the
business of the Company, or stolen property or opportunities of the Company, or
has assaulted or battered an Associate or Director of the Company; or
 
1.3.5           Has failed substantially to perform his or her assigned duties
with the Company (other than a failure resulting from the Eligible Executive's
incapacity due to physical or mental illness or from the assignment to the
Eligible Executive of duties that would constitute Good Reason); or
 
1.3.6           Has engaged in willful malfeasance, gross negligence or
misconduct demonstrably injurious to the Company.
 
1.3.7           Notwithstanding anything to the contrary contained in this
Section 1.3, the Company shall not have Cause to Terminate an Eligible Executive
for Cause under Section 1.3.1 or 1.3.5 unless and until: (a) the Company has
delivered to the Eligible Executive within sixty (60) days of the Administration
Committee having actual knowledge of the event(s) giving rise to such alleged
Cause a Notice of Termination signed by the Chief Executive Officer (or by a
member of the GCC if the Eligible Executive is the Chief Executive
Officer/President), setting forth the Company’s intention to terminate his
 

 
 
 
 

or her employment for Cause; and (b) the Eligible Executive has failed to cure
the alleged failure within ten  (10) business days following receipt of such
notice.
 
1.4           Code.  The Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
 
1.5           Confidentiality Agreement.  A written agreement to use his or her
best efforts and utmost diligence to guard and protect, and to retain in
confidence, any secret or confidential information known to him or her relating
to the Company and its businesses, which shall have been obtained by the
Participant during his or her employment by the Company, except (i) to the
extent such secret or confidential information becomes public knowledge (other
than by acts of the Participant or a representative of the Participant), (ii)
with the prior written consent of the Company, or (iii) as may otherwise be
required by law or legal process.
 
1.6           Company.  Collectively, West Marine, Inc. and its Affiliates.
 
1.7           Disability.  A physical or mental infirmity which impairs the
Eligible Executive's ability to substantially perform his or her duties with the
Company for one hundred and twenty (120) consecutive days, or one hundred and
twenty (120) business days out of any twelve (12) month period.
 
1.8           Effective Date.  The Plan shall be effective as of March 16, 2011.
 
1.9           Eligible Executive.  The following Company officers who are
employed on a full-time basis in the United States: Chief Executive officer,
President, Executive Vice President, Senior Vice President or Vice President,
provided any such officer is not a party to any employment, termination or other
agreement with the Company that provides for any form of separation payment or
severance benefit upon a termination of employment.
 
1.10           ERISA.  The Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
 
1.11           Excluded Termination.  The Termination of an Eligible Executive’s
employment with the Company as a result of his or her death, Disability,
Termination for Cause by the Company, or voluntary termination without Good
Reason.
 
1.12           GCC.  The Governance and Compensation Committee of the Company’s
Board of Directors (or any successor committee thereto responsible for the
oversight of executive compensation, including this Plan).
 
1.13           Good Reason.  An Eligible Executive shall have Good Reason to
terminate his or her employment, if without his or her consent, the Company:
 
1.13.1           Has materially and adversely changed the Eligible Executive's
title, position or responsibilities (excluding reporting responsibilities) from
his or her title, position or responsibilities in effect immediately prior
thereto (it being understood that a change in responsibilities that results from
the Company no longer having publicly-traded securities will not, without more,
be deemed to be material); or
 
1.13.2           Has reduced  the Eligible Executive's Base Salary by more than
ten (10 %) percent, other than in connection with a reduction of ten (10%)
percent or more applicable to all or substantially all of the Company’s senior
management; or
 

 
 
 
 

1.13.3           Has relocated the principal offices of the Company to which the
Eligible Executive reports to a location more than one hundred (100) miles from
its current location, excluding (i) any Eligible Executive who was not
previously assigned to a principal location, and (ii) required travel on the
Company’s business; or
 
1.13.4           Has requested that the Eligible Executive engage or participate
in any unlawful act.
 
1.13.5           Notwithstanding anything to the contrary contained in this
Section 1.12, an Eligible Executive shall not have Good Reason, and shall not be
deemed a Participant entitled to any Severance Benefits, unless and until: (a)
the Eligible Executive has delivered to the Company within sixty (60) days of
the event(s) giving rise to such alleged Good Reason a Notice of Termination
signed by the Eligible Executive, setting forth the Eligible Executive's
intention to terminate his or  her employment for Good Reason; (b) the Company
is given thirty (30) days in which to investigate the allegations made by the
Eligible Executive (“Investigation Period”), provided that during such
Investigation Period the Company, at its sole election, may suspend the Eligible
Executive’s employment with pay; and (c) the Company has failed to cure the
alleged failure within thirty (30) days following the expiration of the
Investigation Period.
 
1.14           Notice of Termination.  A written notice delivered by the Company
to an Eligible Executive, or by the Eligible Executive to the Company, as
applicable, which: (i) indicates the specific termination provision(s) relied
upon; (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for Termination under the provision
so indicated; and (iii) if the Termination Date is other than the date of
receipt of such notice, specifies the Termination Date (which date shall be no
more than thirty (30) days after giving of such notice).  The failure by the
Eligible Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Eligible Executive or the Company,
respectively, hereunder, or preclude the Eligible Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the Eligible
Executive’s or the Company’s rights hereunder.  A Notice of Termination shall be
provided by hand delivery, or registered or certified mail, return receipt
requested, postage prepaid, to the last known home address of the Eligible
Executive or to the address of the principal office of the Company, as
applicable, with a copy to the General Counsel.
 
1.15           Participant.  An Eligible Executive who becomes eligible for
Severance Benefits under this Plan by satisfying the requirements of Section 2.
 
1.16           Plan.  This West Marine Executive Officer Severance Plan, as
amended from time to time.
 
1.17           Pro-Rata Bonus.  An amount equal to the annual cash bonus, if
any, earned by a Participant during the Company’s fiscal year in which the
Termination occurs, multiplied by a fraction, the numerator of which is the
number of days in the fiscal year in which the Eligible Executive's Termination
occurs that have elapsed through and including the Termination Date, and the
denominator of which is 365.
 
1.18           Release Agreement.  A written agreement in a form provided by the
Company by which a Participant releases any and all claims he or she might have
against the Company and its agents in exchange for the Severance Benefits.   The
Release Agreement will be generally effective for any claims against the Company
through the Termination Date, but will not cover any claims or appeal processes
set forth in any tax-qualified retirement plan or fully-insured ERISA plan
sponsored by the Company.  The Release Agreement will not be valid unless it is
signed and returned after the date of the Eligible Executive's Termination
Without Cause and within forty-five (45) days or other time period prescribed by
 

 
 
 
 

the Company.  Failure to sign and return the Release Agreement within the
prescribed period will result in Eligible Executive being ineligible to be a
Participant or receive Severance Benefits under the Plan.
 
1.19           Severance Benefits.  The benefits set forth in Section 3 below.
 
1.20           Severance Period.  The period commencing on a Participant’s
Termination Date and extending for the applicable period set forth in Section
3.1.1(a) below.
 
1.21           Termination.  The termination of employment from the Company of
an Eligible Executive.
 
1.22           Termination Date.  The last day of active employment.  For these
purposes, a Participant will be deemed to have terminated on the last day of
employment at 5:00 p.m. in the Participant's time zone.  To the extent the
Severance Benefits constitute “deferred compensation” under Code Section 409A,
the Termination Date shall be not later than the date the Eligible Executive has
a “Separation from Service,” as defined in Code Section 409A.
 
1.23           Termination Without Cause.  (i) The Company’s Termination of an
Eligible Executive’s employment for any reason other than an Excluded
Termination, or (ii) the Eligible Executive’s Termination for Good Reason.
 
SECTION 2
 
ELIGIBILITY
 
2.1           An Eligible Executive will become a Participant entitled to
Severance Benefits under Section 3 only if the Administration Committee has
determined that:
 
2.1.1           his or her employment is a Termination Without Cause; and
 
2.1.2            he or she is not receiving, or eligible to receive, severance
benefits under an employment, termination or other agreement with the Company
that provides for separation payments and/or severance benefits following a
termination for any reason; and
 
2.1.3           he or she has entered into, and has not revoked, a Release
Agreement within forty-five (45) days of the Termination Date; and
 
2.1.4           within forty-five (45) days of the Termination Date, he or she
has entered into (or is otherwise bound by) a written agreement in a form
provided by the Company which includes:  (i) a Confidentiality Agreement; (ii)
an agreement that, for a period of (2) two years following his or her
Termination Date, he or she will not directly or indirectly hire, manage,
solicit or recruit any Associates of the Company; and (iii) an agreement he or
she will not disparage the Company or any of its Directors or Associates.
 
SECTION 3
 
SEVERANCE BENEFITS
 
3.1           General.  If an Eligible Executive becomes a Participant, he or
she shall be entitled to receive the following Severance Benefits:
 
3.1.1           Cash:
 

 
 
 
 

(a)           Cash severance payments equal in the aggregate to the
Participant’s Base Salary multiplied by the applicable Severance Period set
forth in the chart below (“Cash Severance Payment”):
 
POSITION
LESS THAN
1 YEAR
1 YEAR OR MORE BUT LESS THAN
5 YEARS
5 YEARS
OR MORE
Chief Executive Officer/President
Base Salary
x 52 weeks
Base Salary
x 60 weeks
Base Salary
x 78 weeks
Executive Vice President
Base Salary
x  35 weeks
Base Salary
x 40 weeks
Base Salary
x 52 weeks
Senior Vice President
Base Salary
x  27 weeks
Base Salary
x 31 weeks
Base Salary
x 40 weeks
Vice President/
Regional Vice President
Base Salary
x 17 weeks
Base Salary
x 20 weeks
Base Salary
x 26 weeks



(b)           The Cash Severance Payment shall be payable in substantially equal
payments over the Participant’s applicable Severance Period, on the Company’s
regularly-scheduled payroll dates, commencing as of the first payroll date
following forty-five (45) days after his or her Termination Date, subject to
Section 3.5, if applicable.
 
(c)           Notwithstanding anything to the contrary contained in this Plan, a
Participant shall be required to mitigate the Cash Severance Payment by seeking
other comparable employment as promptly as practicable after the Termination
Date. If, during the Severance Period, a Participant earns or is paid
compensation from a third party (whether by employment or by functioning as an
independent contractor) including, without limitation, salary, consulting fees,
signing bonuses, or other compensation income (collectively, “Mitigation
Compensation”), then the Company's obligation to pay the Participant any Cash
Severance Payment thereafter shall be reduced by the gross amount of such
Mitigation Compensation paid to or earned by the Participant during the
Severance Period. The Participant agrees to promptly notify the Company if he or
she accepts any employment or enters into any service arrangement as described
above that provides the Participant with such Mitigation Compensation. Company
agrees that it shall pay to Participant the shortfall, if any, between the Cash
Severance Payment and the Mitigation Compensation earned or received by
Participant during the Severance Period, which amount shall be paid at the same
time as specified in Section 3.1.1(b) above, subject to applicable withholding
and Section 3.5, if applicable.
 
3.1.2           Annual Cash Bonus.  If the Participant’s Termination Date occurs
during the second half of the Company’s fiscal year, the Participant will be
eligible to receive his or her Pro-Rata Bonus, if any, for that fiscal year,
payable at the time the Company pays such bonuses to other Eligible Executives,
provided he or she is a Participant on such date. Severance Benefits shall not
include any bonus amount if the Participant’s Termination Date occurs at any
time during the first six (6) months of any fiscal year.
 
3.1.3           Equity.  Participant shall be entitled to exercise his or her
vested stock options in accordance with the terms of his or her stock option
award agreement, which generally allow him or her to exercise vested options at
any time during the ninety (90) day period following the Termination Date and at
the end of such ninety (90) days, any unexercised vested stock options
automatically are forfeited.  Any stock options or restricted stock awards not
vested as of the Termination Date shall be forfeited upon the Termination Date,
and the Eligible Executive shall not receive any further equity awards on or
after the Termination Date.
 

 
 
 
 

3.2           Death of a Participant. All Severance Benefits provided under this
Plan shall immediately cease upon the death of the Participant.
 
3.3           Re-employment During Severance Period.  In the event a Participant
is re-employed by the Company during the Severance Period, the Company will
terminate the Severance Benefits as of the date of re-employment.
 
3.4           Tax Withholding.  The Company shall be entitled to reduce the
Severance Benefits for applicable payroll withholding, but the Participant shall
be responsible for the payment of all federal, state and local taxes due and
owing in connection with any Severance Benefits.
 
3.5           Section 409A.  Notwithstanding any provision of this Plan to the
contrary, if, at the time of Participant's Termination, he or she is a
"specified employee" as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by a Participant pursuant to
this Plan would constitute deferred compensation subject to Section 409A, no
such payment or benefit will be provided under this Plan until the earlier of:
the date that is six (6) months following Participant's Termination; or the
Participant's death.  The provisions of this Section 3.5 shall only apply to the
extent required to avoid Participant's incurring any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder.  In addition, if any provision of this Plan would cause
Participant to incur any penalty tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.
 
SECTION 4
 
ADMINISTRATION COMMITTEE
 
4.1           Administration Committee.  The Administration Committee shall be
the following officers:  the CEO/President, the Vice President of Human
Resources and the General Counsel (the "Administration Committee") unless and
until the GCC appoints other individuals to comprise the Administration
Committee.
 
4.2           Powers of the Administration Committee.  The Administration
Committee has absolute discretionary authority to make all decisions under this
Plan, including:
 
4.2.1           To adopt rules of procedure (including distribution procedures)
necessary for the administration of the Plan, provided the rules are not
inconsistent with the terms of the Plan;
 
4.2.2           To interpret and enforce all provisions of the Plan;
 
4.2.3           To determine all questions with respect to rights of
Participants under the Plan, including but not limited to rights of eligibility
of a Participant to participate in the Plan, and the amounts of Severance
Benefits;
 
4.2.4           To review and render decisions with respect to a claim for (or
denial of a claim for) Severance Benefits under the Plan;
 
4.2.5           To furnish the Company with information which the Company may
require for applicable reporting and disclosure provisions of state and Federal
laws, including tax, securities or other purposes;
 

 
 
 
 

4.2.6           To engage the service of counsel (who may, if appropriate, be
counsel for the Company), accountants and other third parties whom it may deem
advisable to assist it with the performance of its duties hereunder;
 
4.2.7           To receive from the Company and from Participants such
information as shall be necessary for the proper administration of the Plan; and
 
4.2.8           To report, as appropriate, to the Company and/or the GCC on the
operation and status of the Plan.
 
4.3           Decisions of the Administration Committee.  All decisions of the
Administration Committee are final, binding and conclusive.
 
SECTION 5
 
COMPANY ADMINISTRATIVE PROVISIONS
 
5.1           Amendment or Termination.  The Plan may be amended or terminated
by the GCC at any time and from time to time when, in its sole and absolute
discretion, such amendment or termination is necessary or desirable.  All
exercises of power by the GCC hereunder shall be final, conclusive and binding
on all interested parties.  In addition, the Administration Committee may amend
the Plan to comply with changes in relevant laws, to provide for more efficient
administration or other changes it deems appropriate as long as the changes do
not materially increase the obligation or liabilities of the Company.  No such
termination or amendment of this Plan shall adversely affect any of the
Severance Benefits to any Participant who is receiving Severance Benefits at the
time of such amendment or termination.
 
5.2           No vested right. No Eligible Executive shall have a vested right
to Severance Benefits unless and until the Administration Committee has approved
him or her as a Participant. 
 
5.3           Claim Procedure.
 
5.3.1           In General.  If a Participant's written claim for Severance
Benefits is denied, the Company will furnish written notice of denial to the
Participant making the claim (the "Claimant") within sixty (60) days of the date
the claim is received, unless special circumstances require an extension of time
for processing the claim.  This extension will not exceed sixty (60) days, and
the Claimant must receive written notice stating the grounds for the extension
and the length of the extension within the initial sixty (60) day review
period.  If the Company does not provide written notice within such time period,
the Claimant may deem the claim denied and seek review according to the appeals
procedures set forth below.
 
5.3.2           Denial Notice.  The notice of denial to the Claimant shall
state: (i) the specific reasons for the denial; (ii) specific references to
pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information needed for the Claimant to
perfect his or her claim and an explanation of why the material or information
is needed; and (iv) a statement that the Claimant may request a review, upon
written application to the Administration Committee, submitted to the
Administration Committee within ninety (90) days after the Claimant receives
notice of denial of benefits. The notice of denial of benefits shall identify
the name and address of the Administrator to which the Claimant may forward an
appeal.  The notice may state that failure to appeal the action to the
Administration Committee in writing within the ninety (90) day period will
render the determination final, binding and conclusive.
 

 
 
 
 

5.4           Appeal Procedure.  If the Claimant appeals to the Administration
Committee, the Claimant or his or her authorized representative may submit in
writing whatever issues and comments he or she believes to be pertinent to the
appeal.  The Administration Committee shall examine all facts related to the
appeal and make a final determination about whether the denial of benefits is
justified under the circumstances.  The Administration Committee shall advise
the Claimant in writing of: (i) its decision on appeal; (ii) the specific
reasons for the decision; and (iii) the specific provisions of the Plan upon
which the decision is based.  Notice of the Administration Committee's decision
shall be given within sixty (60) days of the Claimant's written request for
review, unless additional time is required due to special circumstances.  In no
event shall the Administration Committee render a decision on an appeal later
than one hundred twenty (120) days after receiving a request for a review.
 
5.5           LIMITATIONS.  YOU MUST EXHAUST THE CLAIMS AND APPEAL PROCEDURES
SET FORTH SECTIONS 5.3 AND 5.4 ABOVE BEFORE YOU ARE ENTITLED TO FILE A LAWSUIT
AGAINST THE COMPANY AND/OR THE PLAN. YOUR RIGHT TO BRING A LAWSUIT WILL LAPSE ON
THE FIRST ANNIVERSARY OF THE DATE OF THE DENIAL FROM THE ADMINISTRATION
COMMITTEE.
 
SECTION 6
 
MISCELLANEOUS PROVISIONS
 
6.1           Governing Law.  To the extent not preempted by ERISA, the terms of
the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of California, including all matters of construction,
validity and performance.
 
6.2           Spendthrift Clause.  Severance Benefits under the Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt thereof by a
Participant.  Any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be void.  The Company
shall not be liable in any manner for, or subject to, the debts, contacts,
liabilities, engagements or torts of any person entitled to any Severance
Benefits under the Plan.  No benefit, payment or distribution under this Plan,
or right to receive such a benefit, payment or distribution shall be subject
either to the claim of any creditor of a Participant or to attachment,
garnishment, levy (other than Federal tax levy under Section 6331 of the Code),
execution or other legal or equitable process by any creditor of such person.
 
6.3           Employment at Will.  Nothing contained herein shall confer upon
any Participant the right to be retained in the service of the Company, nor
limit the right of the Company, to discipline, discharge or otherwise deal with
any Eligible Executive without regard to the existence of the Plan.
 
6.4           Unfunded.  The Plan shall at all times be entirely unfunded, and
no provision shall at any time be made with respect to segregating assets of the
Company for payment of any Severance Benefits hereunder.  No Participant or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive Severance Benefits under the Plan, and any such
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan.
 
6.5           Indemnification.  The Company shall indemnify each member of the
GCC and the Administration Committee regarding acts or omissions of the GCC
and/or the Administration Committee, for any liability, assessment, loss,
expense, or other cost of any kind or description whatsoever, including all
reasonable legal fees and expenses, actually incurred by such individual on
account of any action, allegation or proceeding, actual or threatened, which
arises as a result of being a member of the GCC and/or the Administration
Committee or being delegated a responsibility under the Plan or being an
 

 
 
 
 

 advisor to the GCC and/or the Administration Committee or a member thereof,
provided such action, allegation or proceeding does not arise as a result of the
member’s own gross negligence, willful misconduct or lack of good faith. The
indemnity shall survive the termination of the member’s (i) term on the GCC
and/or the Administration Committee, and (ii) employment with the Company.
 
6.6           Savings Clause.  In the event that any one or more of the terms,
conditions, provisions, or any part thereof, contained in this Plan, or the
application thereof to any person or circumstance, shall for any reason, in any
respect, or to any extent be held to be invalid, illegal or unenforceable by any
court or governmental agency of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect the remainder of such term,
condition or provision, or any other provision of this Plan, or the application
thereof, and the Plan shall be construed as if such invalid, illegal or
unenforceable term, condition or provision had never been part of the Plan.
 
Pursuant to the authority delegated to me by the GCC, this Plan is hereby
adopted effective as of the Effective Date:




/s/ Geoff Eisenberg                                                      
Geoff Eisenberg, CEO & President



